Citation Nr: 1117137	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  08-26 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from October 1953 to October 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2005 and December 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran filed his original claim for service connection in October 2004.  The RO denied the claim by way of rating decisions dated in July 2005 and December 2005.  In the interim between the two rating decisions, the Veteran submitted additional evidence relevant to his service connection claim.  He also submitted a February 2006 Notice of Disagreement with these decisions.  A claim becomes final and subject to a motion to reopen only after the period for appeal has run.  As such, any interim submissions before finality attached for the July 2005 rating decision must be considered by VA as part of his original claim.  See 38 C.F.R. § 3.156(b) (2010); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Consequently, the July 2005 and December 2005 rating decisions are both nonfinal and currently on appeal, and stem from the Veteran's original October 2004 claim.  Thus, the issue on appeal will not be characterized as a new and material evidence issue.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

However, before addressing the merits of the low back disorder claim, the Board finds that additional development of the evidence is required.

First, the Veteran must be scheduled for a VA examination to obtain a medical opinion concerning the etiology of his current low back condition on the basis of in-service incurrence.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  In this regard, under VA's duty to assist, in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006).  

In the present case, although the majority of the Veteran's service treatment records (STR's) are missing, the Board concedes that the Veteran is competent and credible to relate that he sustained an in-service low back injury.  He says he injured his low back in-service after falling from a truck, at which time he was hospitalized at Madigan Army Medical Center for over two weeks.  See October 2007 personal statement and Report of Contact; February 2006 Notice of Disagreement.  The Board can find no overt reason to doubt the credibility of his lay assertions that, during service, he suffered this low back injury and received this treatment.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Just because VA lost the Veteran's STRs in a 1973 fire does not mean that the in-service incident in question did not happen.  Post-service, VA and private treatment records beginning in 2000 also reveal current low back arthritis, lumbar spondylosis, and spinal canal stenosis.  The remaining question for purposes of securing a VA examination is whether there is an indication in the claim folder that the Veteran's current low back condition "may" be associated with his military service.  
 
In this regard, a December 2000 VA primary care treatment record documents that the Veteran's current low back condition was reported to be related to an injury incurred in basic training.  In addition, a September 2005 private magnetic resonance imaging (MRI) report, in assessing a current diagnosis, documented a history of a back injury sustained in 1952 during his military service.  With respect to the third McLendon element above, the Court of Appeals for Veterans Claims (Court) has stated that this element establishes a "low" threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  In this present case, the above two VA and private medical reports clearly suggest a nexus but are too equivocal or lacking in specificity to support a decision on the merits.  They trigger the need for a VA examination and opinion.  
 
Therefore, based on the Court's recent decision in McLendon, a VA medical examination and opinion is required in this case to determine the nature and etiology of his current low back disorder.  

Second, the RO (AMC) should send the Veteran a Veterans Claims Assistance Act (VCAA) notice letter complying with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  This letter should specifically advise him about the elements of a downstream disability rating and an effective date, which will be assigned if his service connection claim is granted.  

Accordingly, the case is REMANDED for the following action:


1.  Send the Veteran a VCAA notice letter in compliance with the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should specifically advise him about the elements of a downstream disability rating and an effective date, which will be assigned if his service connection claim is granted.  

2.  Then arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of his current low back disorder.  The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims folder must be made available for review by the examiner and the examination report must state whether such review was accomplished.  

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current low back disorder is caused by or a result of the Veteran's military service.  In making this determination, as the majority of the Veteran's STRs were destroyed in a 1973 fire, please assume that the Veteran is credible in his description that he injured his low back after falling from a truck sometime during service, which caused him to be hospitalized at Madigan Army Medical Center for over two weeks.  However, please also note that his October 1955 STR separation examination was unremarkable for any residual low back disorder.  Please interview the Veteran to determine whether he alleges continuous low back symptoms or any low back treatment from the time of his discharge from military service in 1955 to the present.  Finally, please also discuss the possibility of an intercurrent cause of the Veteran's current low back disorder, due to his post-service work as a carpet installer and a carpenter.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

3.  After completion of the above, and any additional notice or development deemed necessary, if this claim is not granted to the Veteran's satisfaction, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



